Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 12-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Yokochi et al. (US 20160275793 A1).
In regards to claim 1, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link (Paragraph 5).  Yokochi elaborates with determining either an upstream road attribute value (such as a speed limit) indicated by an upstream traffic sign occurring in an upstream portion of the target road link (Paragraphs 29, 32), or an upstream mapped road attribute value of the upstream road link (Paragraph 17).  Yokochi further teaches a step of calculating a difference between a candidate road attribute value (depicted speed limit) indicated by the candidate traffic sign and either the upstream road attribute value (actual speed limit) or the upstream mapped road value (Paragraphs 17, 18), in other words, Yokochi determines a difference between a traffic signs depicted speed limit or insignia and a previously stored mapped road value for the upstream road being traveled by the vehicle.  From this calculation, the method advances to the next step, which is to assign the candidate traffic sign, the candidate road attribute value or a combination thereof to the target road link based on determining that the difference is 
In regards to claim 2, Yokochi teaches the candidate traffic sign is a traffic speed limit sign (Paragraphs 7, 29) and wherein the candidate road attribute value, the upstream road attribute value, the upstream mapped road value, or a combination thereof relate to a speed limit attribute (Paragraph 32, 45).
In regards to claim 3, Yokochi teaches the upstream road attribute value indicated by the upstream traffic sign being used when the upstream traffic sign has not been detected for the upstream portion of the target road link or in the upstream road link (Paragraphs 67-69)
In regards to claim 4, Yokochi teaches the upstream mapped road attribute value of the upstream road link is used when the upstream traffic sign has not been detected for the upstream portion of the target road link or in the upstream road link (Paragraph 70), i.e. when no speed limit is detected by the traffic sign determination section, the system may then use the previous acknowledged upstream mapped attribute for the undetermined traffic sign accordingly.
In regards to claim 6, Yokochi teaches selecting the road link from among a plurality of the road links within a distance threshold (i.e. a road link on a left turn or a road link on a right turn) wherein both or at least one road link may be within a threshold distance of the candidate traffic sign based on the target road link having a minimum distance to the candidate traffic sign (paragraph 17)
In regards to claim 7, Yokochi teaches the upstream road link, the upstream traffic sign, or a combination thereof has an upstream heading that aligns with the heading of the target road link, the candidate traffic sign or a combination thereof to within at least one heading range (Paragraphs 47, 48).
In regards to claim 8, Yokochi teaches a functional class of the target road link and an upstream functional class of the upstream road link are equal or less than a threshold difference (Paragraphs 48, 49), i.e. the speed regulation of the target road link being equal or less than a threshold speed limit/regulation.


In regards to claim 10, Yokochi teaches the replacing of the road link record is further based on determining that a functional class the target road link record and a downstream functional class of the downstream road link differ by less than a threshold difference (Paragraphs 61, 62), when a road link transitions from a three lane road to a two lane road (downstream road link),  the traffic sign determination section 32 can determine that there is a high probability that the actual road regulation sign will change and thereby look up speed sign regulations related to the said road type accordingly based on the (threshold) difference (Paragraph 65).  
In regards to claim 12, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link (Paragraph 5), and a storage section similar to the at least one memory (Paragraphs 5, 17). Yokochi teaches determining a road link based on a location of a candidate traffic sign (Paragraphs 32, 33, 36).   Yokochi elaborates with determining either an upstream road attribute value (such as a speed limit) indicated by an upstream traffic sign occurring in an upstream portion of the target road link (Paragraphs 29, 32), or an upstream mapped road attribute value of the upstream road link (Paragraph 17).  Yokochi further teaches a step of calculating a difference between a candidate road attribute value (depicted speed limit) indicated by the candidate traffic sign and either the upstream road attribute value (actual speed limit) or the upstream mapped road value (Paragraphs 17, 18), in other words, Yokochi determines a difference between a traffic signs depicted speed limit or insignia and a previously stored mapped road value for the upstream road being traveled by the vehicle.  From this calculation, the method advances to the next step, which is to assign the candidate traffic sign, the candidate road attribute value or a combination thereof to the target road link based on determining that the difference is less than a threshold difference (Paragraph 49), i.e. if the operating vehicle turns from one road link with a speed limit of 40km/hr onto a connecting road link to which its traffic sign is 30km/hr being the calculated threshold value is lower than the previous candidate road attribute value , thereafter the traffic sign may then be assigned the 30km/hr value as a result.  Though Yokochi fails to explicitly disclose the elements of 
In regards to claim 13, Yokochi teaches to assign the candidate traffic sign, the candidate road attribute value or a combination thereof to the target road link based on determining that the difference is less than a threshold difference (Paragraph 49), i.e. if the operating vehicle turns from one road link with a speed limit of 40km/hr onto a connecting road link to which its traffic sign is 30km/hr being the calculated threshold value is lower than the previous candidate road attribute value , thereafter the traffic sign may then be assigned the 30km/hr value as a result.
In regards to claim 14, Yokochi teaches selecting the road link from among a plurality of the road links within a distance threshold (i.e. a road link on a left turn or a road link on a right turn) wherein both or at least one road link may be within a threshold distance of the candidate traffic sign based on the target road link having a minimum distance to the candidate traffic sign (paragraph 17)
In regards to claim 15, Yokochi teaches the upstream road link, the upstream traffic sign, or a combination thereof has an upstream heading that aligns with the heading of the target road link, the candidate traffic sign or a combination thereof to within at least one heading range (Paragraphs 47, 48).
In regards to claim 16, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link (Paragraph 5).  Yokochi elaborates with determining either an upstream road attribute value (such as a speed limit) indicated by an upstream traffic sign occurring in an upstream portion of the target road link (Paragraphs 29, 32), or an upstream mapped road attribute value of the upstream road link (Paragraph 17).  Yokochi further teaches a step of calculating a difference between a candidate road attribute value 
In regards to claim 17, Yokochi teaches the storing of the candidate speed limit comprising storing the candidate speed limit value as a learned speed limit attribute of the target road link record (Paragraphs 33).
In regards to claim 18, Yokochi teaches the comparing of the learned speed limit attribute to at least one other attribute associated with the target road link record to determine potential error in the learned speed limit sign (Paragraph 60), furthermore the other attribute includes a functional class, wherein the functional class is related to the type of road classification, i.e. national road with three lanes (Paragraph 61; Figure 4B).
In regards to claim 19, Yokochi teaches the upstream  road link record corresponding to an upstream road link located upstream with respect to a direction of travel from a target road link corresponding to the target link record and the upstream road link and the target road link have connectivity via a common node (Paragraph 32).
In regards to claim 20, Yokochi teaches determining the direction of travel based on a sequence of a plurality of shape point nodes comprising the target road link, the upstream road link (Paragraphs 33, 45).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (US 20160275793 A1) in view of Breed (US 20070005609 A1).
In regards to claim 5, Yokochi fails to teach excluding the candidate traffic sign based on determining that the candidate traffic sign is a conditional traffic sign.  Breed on the other hands teaches the recognition of all traffic signs including temporary traffic signs that may not necessarily pertain to regulatory traffic rules (Paragraphs 81, 487).  Using this determining ability one of ordinary skill in the art may then be able to differentiate for example the difference between a speed limit traffic sign and a temporary road sign and further able to use this distinguishing method to be able to exclude the temporary sign from updates within a server or database accordingly.   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Breed’s teaching with Yokochi’ teaching in order to avoid false recognition of road signs not pertaining to driving regulation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (US 20160275793 A1) in view of Dannenbring (US 20170069206 A1).
In regards to claim 11, Yokochi fails to teach the candidate traffic sign by clustering traffic sign observations collected from one or more sensors of a plurality of vehicles.  Dannenbring teaches the candidate traffic sign by clustering traffic sign observations collected from one or more sensors of a plurality of vehicles (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Dannenbring’s teaching with Yokochi’s teaching in order to ensure consistency and accuracy pertaining to the detected road signs and their designated traffic regulations respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685